IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

NORMA FLORES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5

VANLEX CLOTHING CORP.,

      Appellee.


_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale and Monica De Feria
Cooper of Richard E. Zaldivar, P.A., Miami, for Appellant.

William A. Heller of William A. Heller, P.A., for Appellee.




PER CURIAM.


      The court having received the September 6, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of April 17, 2015, and remanding the matter
for reconsideration upon application of Castellanos v. Next Door Co., 192 So. 3d
431 (Fla. 2016), and finding that reversal is warranted in light of that opinion, the

order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

ROWE, MAKAR, and JAY, JJ., CONCUR.




                                         2